Citation Nr: 0841280	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-07 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disability to include secondary to a service-connected 
cervical spine disability.

2.  Entitlement to service connection for a bilateral knee 
disability to include secondary to a service-connected 
bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied entitlement to 
service connection for a bilateral hand disability and a 
bilateral knee disability.  

The veteran presented testimony at a personal hearing in 
October 2007 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran seeks entitlement to service connection for a 
bilateral hand disability to include secondary to a service-
connected cervical spine disability and for a bilateral knee 
disability to include secondary to a service-connected 
bilateral foot disability.  The veteran contends that he has 
arthritis of the hands and knees.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
shall be granted on a secondary basis under the provisions of 
38 C.F.R. § 3.310(a) where it is demonstrated that a service-
connected disorder has aggravated a nonservice-connected 
disability, but in such a case the veteran may be compensated 
only for the degree of additional disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran testified in October 2007 that his bilateral knee 
disability is due to his job responsibilities in service to 
include in the infantry doing field work, then field 
artillery and the many parachute jumps he made during service 
which included hard landings.  Service medical records are 
negative for complaints, findings or diagnosis of a bilateral 
knee disability.  However, according to the veteran's DD Form 
214, his primary specialty for more than two years was as a 
parachutist.  The veteran also testified that treatment 
provided for a service-connected bilateral foot disability 
affects his knee problems.  At a VA examination in June 2004, 
there was no mention of a bilateral knee disability.  
Accordingly, there were no findings or diagnosis of a 
bilateral knee disability shown.  However, complaints of knee 
pain were shown in private medical treatment records in 
January and February 2005.  At a VA fee basis examination in 
July 2005, the diagnosis was status post bilateral knee 
strain.  

The Board finds a VA examination necessary to determine if 
the veteran's bilateral knee disability is related to or had 
its onset during service or is secondary to a service 
connected bilateral foot disability.  Further, as the veteran 
is competent to state that his knees were affected by the 
work he performed in service and the hard landings from 
parachute jumps in service and his lay testimony is 
sufficient to indicate that a current disability may be 
associated with military service as the symptoms are capable 
of lay observation, it is found that an examination is 
necessary before the claim may be fairly adjudicated.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the 
veteran's statements and testimony indicate that his claimed 
bilateral knee disability may be related to service or to a 
service-connected disability.  The absence of a medical 
opinion addressing this issue requires an examination.

With regard to a bilateral hand disability, service medical 
records show that the veteran received treatment for 
flexor/abductor tenosynovitis of the left thumb in service.  
He also was seen for complaints of bilateral hand pain in 
October 2003 which was diagnosed as the right hand likely to 
be DeQuervain's tendonitis.  In January 2004, he complained 
of pain in his hands and other joints.  The assessment was 
rule out osteoarthritis and medication was prescribed.  A 
separation examination was deferred to a VA physical and the 
entry noted musculoskeletal problems in the past with 
residual complaints and pain treated with medication.  At a 
VA examination in June 2004, a diagnosis of a bilateral hand 
disability was not rendered as no pathology was shown.  
However, private treatment records in January and February 
2005 show complaints of pain and numbness in both hands.  A 
VA radiologic examination report in February 2005 reflects an 
impression of presumed arthritis of the first carpometacarpal 
joints bilaterally.  In addition, a private medical record in 
March 2005 shows complaints of constant pain and tingling 
sensation in the right hand and forearm.  The veteran also 
testified that he had been told by doctors that his bilateral 
hand disability might be related to his service-connected 
cervical disability.  

The Board finds a VA examination necessary to determine if 
the veteran's bilateral hand disability is related to or had 
its onset during service or is secondary to a service-
connected cervical disability.  In this regard, the third 
prong of 38 C.F.R. § 3.159(c)(4) requires a VA examination to 
address the etiology of a disability when the veteran seeking 
service connection meets the low threshold requirement that 
"indicates" that the claimed disability or symptoms may be 
associated with service.  Locklear v. Nicholson, 20 Vet. App. 
410 (2006) (citing McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Here, the veteran's statements and testimony 
indicate that his claimed bilateral hand disability may be 
related to service or to a service-connected disability.  The 
absence of a medical opinion addressing this issue requires 
an examination.

In addition, the veteran testified that he receives medical 
treatment at the Naval Hospital at Camp Lejeune, North 
Carolina and was to have an appointment in December 2007.  
These records should be secured and added to the claims file.



Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the veteran, secure the 
treatment records for his bilateral hand 
and bilateral knee disabilities from the 
Naval Hospital at Camp Lejeune, North 
Carolina for the period from July 2005 to 
the present.

2.  The RO should schedule the veteran for 
an appropriate VA examination to determine 
the nature, extent, onset and etiology of 
his claimed bilateral knee disability.  
The claims folder should be made available 
to and reviewed by the examiner and should 
be so noted in the report.  All indicated 
studies should be performed and all 
findings should be reported in detail.  
The rationale for all opinions should be 
provided in a legible report.

The examiner should render an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that a 
diagnosed bilateral knee disability had 
its onset in or is related to service or 
to an incident(s) in service.  

The examiner should also provide an 
opinion as to whether it is as likely as 
not (50 percent or greater probability) 
that any diagnosed bilateral knee 
disability, is proximately due to or the 
result of a service-connected disease or 
injury; or has been aggravated by a 
service-connected disability.  

3.  The RO should schedule the veteran for 
an appropriate VA examination to determine 
the nature, extent, onset and etiology of 
his claimed bilateral hand disability.  
The claims folder should be made available 
to and reviewed by the examiner and should 
be so noted in the report.  All indicated 
studies should be performed and all 
findings should be reported in detail.  
The rationale for all opinions should be 
provided in a legible report.

The examiner should render an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that a 
diagnosed hand disability had its onset in 
or is related to service or to an 
incident(s) in service.  

The examiner should also provide an 
opinion as to whether it is as likely as 
not (50 percent or greater probability) 
that any diagnosed hand disability, is 
proximately due to or the result of a 
service-connected disease or injury; or 
has been aggravated by a service-connected 
disability.  

4.  Then, readjudicate the claim.  If any 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

